


EXHIBIT 10.17
RESTRICTED SHARE AGREEMENT


THIS RESTRICTED SHARE AGREEMENT (this “Agreement”) is made effective as of
«Issue_Date», between Tanger Factory Outlet Centers, Inc., a corporation
organized under the laws of the State of North Carolina (the “Company”), Tanger
Properties Limited Partnership, a limited partnership organized under the laws
of the State of North Carolina (the “Employer”), and
«Restricted_Share_Holder_Name» (the “Restricted Shareholder”).


WHEREAS, the Company has established the Amended and Restated Incentive Award
Plan of Tanger Factory Outlet Centers, Inc. and Tanger Properties Limited
Partnership (the “Plan”);


WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);


WHEREAS, the Plan provides for the issuance of the Company’s common shares, no
par value (the “Common Shares”), subject to certain restrictions thereon
(“Restricted Shares”);


WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
shareholders to issue the Restricted Shares provided for herein to the
Restricted Shareholder as an inducement to enter into or remain in the service
of the Employer, the Company or any Subsidiary, and as an incentive for
increased efforts during such service, and has advised the Company thereof and
instructed the undersigned officer to issue said Restricted Shares; and


WHEREAS, all capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Plan.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
AWARD OF RESTRICTED SHARES


Section 1.1 - Award of Restricted Shares


For good and valuable consideration, on the date hereof the Company hereby
issues to the Restricted Shareholder «Number_of_Shares» Common Shares upon the
terms and conditions set forth in this Agreement at a purchase price of $0.00
per share.  Notwithstanding anything to the contrary anywhere else in this
Agreement, the Restricted Shares are subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference.


Section 1.2 – Consideration to Company


In consideration for the issuance of Restricted Shares by the Company, the
Restricted Shareholder agrees to render faithful and efficient services to the
Employer, the Company or any Subsidiary (as applicable), with such duties and
responsibilities as shall from time to time be prescribed.  Nothing in this
Agreement or in the Plan shall confer upon the Restricted Shareholder any right
to continue in the service of the Employer, the Company or any Subsidiary or
shall interfere with or restrict in any way the rights of the Employer, the
Company or any Subsidiary, which are hereby expressly reserved, to discharge the
Restricted Shareholder at any time for any reason whatsoever, with or without
cause.

 
 

--------------------------------------------------------------------------------

 

ARTICLE II.
RESTRICTIONS


“Section 2.1 – Forfeiture of Restricted Shares


Immediately upon the Restricted Shareholder’s Termination of Employment, the
Restricted Shareholder shall forfeit any and all Restricted Shares then subject
to Restrictions and the Restricted Shareholder’s rights in any Restricted Shares
then subject to Restrictions shall lapse; provided, however, no such forfeiture
shall exist in the event of Restricted Shareholder’s Termination of Employment:


(a)           by Employer other than for Cause;


(b)            by the Restricted Shareholder for Good Reason; or


(c)           because of Restricted Shareholder’s death or Disability;


For purposes of this Agreement, the term “Restrictions” shall mean the exposure
to forfeiture set forth in this Section 2.1 and the restrictions on sale or
other transfer set forth in Sections 2.4 and 2.5 and the terms “Cause, “Good
Reason” and “Disability” shall have the same meanings as those terms may have in
any employment contract between Restricted Shareholder and Employer or, if there
is no such employment contract or the terms are not expressly defined in an
employment contract, such terms shall have the following meanings:


(1)           A Restricted Shareholder’s employment shall be deemed terminated
for “Cause” if terminated because the  Restricted Shareholder (i) causes
material harm to Employer through a material act of dishonesty in the
performance of his/her duties, (ii) is convicted of a felony involving moral
turpitude, fraud or embezzlement, or (iii) willfully fails to perform the
material duties of his/her employment (other than failure due to Disability).


(2)           A Restricted Shareholder shall be deemed to have “Good Reason” to
terminate his/her employment in the event of Employer’s material breach of the
terms of the Restricted Shareholder’s employment


(3)           A Restricted Shareholder’s “Disability” shall mean his/her
inability through physical or mental illness or other cause to perform any of
the material duties assigned to him/her by Employer for a period of ninety (90)
days or more within any twelve consecutive calendar months.”


Section 2.2 - Legend


Certificates representing Restricted Shares issued pursuant to this Agreement
shall, until all Restrictions lapse and new certificates are issued pursuant to
Section 2.3(b) hereof, bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
REACQUISITION AND CERTAIN RESTRICTIONS ON TRANSFERABILITY UNDER THE TERMS OF
THAT CERTAIN RESTRICTED SHARE AGREEMENT BY AND BETWEEN TANGER FACTORY OUTLET
CENTERS, INC., TANGER PROPERTIES LIMITED PARTNERSHIP AND THE REGISTERED OWNER OF
SUCH SECURITIES, AND SUCH SECURITIES MAY NOT BE,
 
 
 

--------------------------------------------------------------------------------

 
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”


Section 2.3 -  Lapse of Restrictions


(a)           Subject to Sections 2.1 and 3.4 hereof, the Restrictions shall
lapse in accordance with the following schedule:


Date
Portion of Restricted Shares No Longer Subject to Restrictions
February 28, 20__
20%
February 28, 20__
20%
February 28, 20__
20%
February 28, 20__
20%
February 28, 20__
20%



(b)           Restriction shall lapse with respect to any remaining Restricted
Shares upon Restricted Shareholder’s Termination of Employment (i) by Employer
other than for  Cause, (ii) by Restricted Shareholder for Good Reason, or (iii)
because of Restricted Shareholder’s death or Disability.


(c)           Upon the lapse of the Restrictions, the Company shall cause new
certificates to be issued with respect to such shares and delivered to the
Restricted Shareholder or his or her legal representative, free from the legend
provided for in Section 2.2 hereof and any of the other
Restrictions.  Notwithstanding the foregoing, no such new certificate shall be
delivered to the Restricted Shareholder or his or her legal representative
unless and until the Restricted Shareholder or his or her legal representative
shall have paid to the Company or the Employer, as applicable, in cash, the full
amount of all federal and state withholding or other employment taxes applicable
to the taxable income of the Restricted Shareholder resulting from the grant of
Restricted Shares or the lapse of the Restrictions.


Section 2.4 – Restricted Shares Not Transferable


Until the Restrictions hereunder lapse or expire pursuant to this Agreement,
neither the Restricted Shares (including any shares received by holders thereof
with respect to Restricted Shares as a result of share dividends, share splits
or any other form of recapitalization) nor any interest or right therein or part
thereof shall be liable for the debts, contracts, or engagements of the
Restricted Shareholder or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that, subject to the Ownership Limit (as defined in the Articles of
Incorporation of the Company), this Section 2.4 shall not prevent transfers by
will or by the applicable laws of descent and distribution.


 
 

--------------------------------------------------------------------------------

 
Section 2.5 – Restrictions on New Shares


In the event that the outstanding Common Shares are changed into or exchanged
for a different number or kind of capital shares or other securities of the
Company or of another corporation (other than in connection with a Change of
Control) by reason of merger, consolidation, recapitalization, reclassification,
share split, share dividend or combination of shares, such new or additional or
different shares or securities which are issued upon conversion of or in
exchange or substitution for Restricted Shares which are then subject to
Restrictions shall be considered to be Restricted Shares and shall be subject to
all of the Restrictions, unless the Committee provides for the expiration of the
Restrictions on the Restricted Shares underlying the distribution of the new or
additional or different shares or securities.


Section 2.6 – Section 83(b)


The Restricted Shareholder covenants that he or she will not make an election
under Section 83(b) of the Code with respect to the receipt of any Restricted
Shares without the consent of the Company, which the Company may grant or
withhold in its sole discretion.




ARTICLE III.
MISCELLANEOUS


Section 3.1 - Holding Period and Additional Restrictions as to Ownership and
Transfer


(a)           Notwithstanding any provision of this Agreement to the contrary,
if the Restricted Shareholder is subject to Section 16 of the Exchange Act on
the date on which the Restricted Shares are granted, the Restricted Shares may
not be sold, assigned or otherwise transferred or exchanged until at least six
months and one day have elapsed from the date on which the Restricted Shares
were granted.


(b)           The Restricted Shares (whether or not the Restrictions have lapsed
with respect to such Restricted Shares) shall be subject to the restrictions on
ownership and transfer set forth in the Articles of Incorporation of the
Company.


Section 3.2 – Conditions to Issuance of Share Certificates


Restricted Shares may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company.  Such shares shall
be fully paid and nonassessable.  Neither the Company nor the Employer shall be
required to issue or deliver any certificate or certificates for shares pursuant
to this Agreement prior to fulfillment of all of the following conditions:


(a)           The admission of such shares to listing on all stock exchanges on
which such class of shares is then listed;


(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;


 
 

--------------------------------------------------------------------------------

 
(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable;


(d)           The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience; and


(e)           The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax to the Company or the
Employer, as applicable.


Section 3.3 – Escrow


(a)           The Restricted Shareholder hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Company, to
transfer the Restricted Shares which are subject to the Restrictions from the
Restricted Shareholder to the Company or the Employer, as applicable, in the
event of forfeiture of such shares pursuant to Section 2.1.


(b)           To insure the availability for delivery of the Restricted Shares
upon forfeiture pursuant to Section 2.1, the Restricted Shareholder hereby
appoints the Secretary, or any other person designated by the Company as escrow
agent, as its attorney-in-fact to sell, assign and transfer unto the Company,
such shares, if any, forfeited pursuant to this Agreement and shall, upon
execution of this Agreement, deliver and deposit with the Secretary of the
Company, or such other person designated by the Company, the share certificates
representing the Restricted Shares, together with the share assignment duly
endorsed in blank, attached hereto as Exhibit A.  The Restricted Shares and
share assignment shall be held by the Secretary in escrow, pursuant to the Joint
Escrow Instructions of the Company and the Restricted Shareholder attached
hereto as Exhibit B, until all of the Restrictions expire or shall have been
removed.  Upon the lapse of the Restrictions on the Restricted Shares, the
escrow agent shall promptly deliver to the Restricted Shareholder the
certificate or certificates representing such shares in the escrow agent’s
possession belonging to the Restricted Shareholder, and the escrow agent shall
be discharged of all further obligations hereunder; provided, however, that the
escrow agent shall nevertheless retain such certificate or certificates as
escrow agent if so required pursuant to other restrictions imposed pursuant to
this Agreement.


(c)           The Company, or its designee, shall not be liable for any act it
may do or omit to do with respect to holding the Restricted Shares in escrow and
while acting in good faith and in the exercise of its judgment.


Section 3.4 – Ownership Limit and REIT Status.


Notwithstanding anything contained herein, the Restrictions on the Restricted
Shares shall not lapse:


(a)           to the extent the lapsing of such Restrictions could cause the
Restricted Shareholder to be in violation of the Ownership Limit; or


(b)           if, in the discretion of the Administrator, the lapsing of such
Restrictions could impair the Company’s status as a REIT.

 
 

--------------------------------------------------------------------------------

 



Section 3.5 – Notices


Any notice to be given by the Restricted Shareholder under the terms of this
Agreement shall be addressed to the Secretary of the Company.  Any notice to be
given to the Restricted Shareholder shall be addressed to him or her at the
address given beneath his or her signature hereto.  By a notice given pursuant
to this Section 3.5, either party may hereafter designate a different address
for notices to be given to him.  Any notice which is required to be given to the
Restricted Shareholder shall, if Restricted Shareholder is then deceased, be
given to the Restricted Shareholder’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 3.5.  Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above.


Section 3.6 – Rights as Shareholder


Except as otherwise provided herein, upon the delivery of Restricted Shares to
the escrow holder pursuant to Section 3.3 hereof, the holder of the Restricted
Shares shall have all the rights of a shareholder with respect to the Restricted
Shares, including the right to vote the Restricted Shares and the right to
receive all dividends or other distributions paid or made with respect to the
Restricted Share.


Section 3.7 – Conformity to Securities Laws


The Restricted Shareholder acknowledges that the Plan and this Agreement are
intended to conform to the extent necessary with all provisions of all
applicable federal and state laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3)
and to such approvals by any listing, regulatory or other governmental authority
as may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Restricted Shares are granted, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, the Plan, this Agreement and the Restricted Shares
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.


Section 3.8 – Amendments


This Agreement and the Plan may be amended without the consent of the Restricted
Shareholder; provided, however, that no such amendment shall, without the
consent of the Restricted Shareholder, impair any rights of the Restricted
Shareholder under this Agreement.


Section 3.9 – Tax Withholding


The Company or the Employer, as applicable, shall be entitled to require payment
in cash or deduction from other compensation payable to the Restricted
Shareholder of any sums required by federal, state or local tax law to be
withheld with respect to the issuance, vesting, exercise or payment of the
Restricted Shares.  The Committee may in its discretion and in satisfaction of
the foregoing requirement allow the Restricted Shareholder to elect to have the
Company or the Employer, as applicable, withhold Common Shares otherwise
issuable under such award (or allow the return of Common Shares) having a Fair
Market Value equal to the sums required to be withheld.  Notwithstanding any
other provision of the Plan or this Agreement, the number of Common Shares which
may be withheld with respect to the issuance, vesting or payment of the
Restricted Shares (or which may be repurchased from the Restricted Shareholder
within six months after such Common Shares were acquired by the Restricted
Shareholder from the Company or the Employer) in order to satisfy the Restricted
Shareholder’s federal and state income and payroll tax liabilities with respect
to the issuance, vesting or payment of the Restricted Shares shall be limited to
the number of shares which have a Fair Market Value on the date of withholding
or repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal and state tax income and payroll
tax purposes that are applicable to such supplemental taxable income.


 
 

--------------------------------------------------------------------------------

 
Section 3.10 – Governing Law
 
This Agreement shall be administered, interpreted and enforced under the
internal laws of the state of North Carolina without regard to conflicts of laws
thereof.
 
Section 3.11 – Stop Transfer Instructions
 
To ensure compliance with the Restrictions, the Company may issue appropriate
“stop transfer” instructions to its transfer agent with respect to the
Restricted Shares.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
 
TANGER FACTORY OUTLET CENTERS, INC.,
 
a corporation organized under the laws of North Carolina
 
By:_______________________________________
 
 Title: _____________________________________
 


 
TANGER PROPERTIES LIMITED PARTNERSHIP, a
 
North Carolina Limited Partnership
 


 
By:  TANGER GP TRUST, its sole General Partner
 


 
By: ____________________________________
 
Title:___________________________________
 


 
RESTRICTED SHAREHOLDER
 
__________________________________________
«Restricted_Share_Holder_Name»


Address:


__________________________________________


__________________________________________




Taxpayer Identification Number:  _______________



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO RESTRICTED SHARES AGREEMENT
SHARE ASSIGNMENT SEPARATE FROM CERTIFICATE(S)




               FOR VALUE RECEIVED, __________________________ hereby sells,
assigns and transfers unto Tanger Factory Outlet Centers, Inc., a corporation
organized under the laws of North Carolina (the “Company”), pursuant to the
forfeiture provision under that certain Restricted Shares Agreement, dated
«Issue_Date» by and between the undersigned, the Company, and Tanger Properties
Limited Partnership, a limited partnership organized under the laws of North
Carolina (the “Agreement”), _______________ (_______________) Common Shares of
the Company standing in the undersigned’s name on the books of the Company
represented by Certificate No(s). _______________ and does hereby irrevocably
constitute and appoint the Company’s Secretary to transfer said Common Shares on
the books of the Company with full power of substitution in the premises.


This Share Assignment Separate from Certificate(s) may be used only in
accordance with and subject to the terms and conditions of the Agreement, in
connection with the forfeiture of Common Shares issued to the undersigned
pursuant to the Agreement, and only to the extent that such shares remain
subject to such forfeiture under the Agreement.


Dated:
__________________                                                                           _________________________________
(Signature)


«Restricted_Share_Holder_Name»
(Print Name)




(Instruction:  Please do not fill in any blanks other than the “Signature” line
and the “Print Name” line.)





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO RESTRICTED SHARES AGREEMENT


JOINT ESCROW INSTRUCTIONS




Tanger Factory Outlet Centers
3200 Northline Avenue, Suite 360
Greensboro, North Carolina 27408


Attn: Secretary


Dear Secretary of Tanger Factory Outlet Centers, Inc.:


As Escrow Agent for Tanger Factory Outlet Centers, Inc., (the “Company”) and the
undersigned holder of Common Shares of the Company (the “Restricted
Shareholder”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Shares
Agreement (“Agreement”), dated «Issue_Date», to which a copy of these Joint
Escrow Instructions is attached as Exhibit B, in accordance with the following
instructions:


1.           In the event of the forfeiture of any shares pursuant to Section
2.1 of the Agreement, the Company or its assignee will give to the Restricted
Shareholder and you a written notice specifying the number of Common Shares to
be purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Company.  The Restricted Shareholder and the Company
hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.


2.           At the closing you are directed (a) to date any share assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the Common Shares to be transferred, to the Company against the
simultaneous delivery to you of the purchase price (which may include suitable
acknowledgment of cancellation of indebtedness) for the number of Common Shares
being forfeited.


3.           The Restricted Shareholder irrevocably authorizes the Company to
deposit with you any certificates evidencing Common Shares to be held by you
hereunder and any additions and substitutions to said shares as specified in the
Agreement.  The Restricted Shareholder does hereby irrevocably constitute and
appoint you as the Restricted Shareholder’s attorney-in-fact and agent for the
term of this escrow to execute with respect to such securities and other
property all documents of assignment and/or transfer and all share certificates
necessary or appropriate to make all securities negotiable and complete any
transaction herein contemplated.


4.           This escrow shall terminate upon expiration or exercise in full of
the Restrictions described in the Agreement, whichever occurs first.
 
5.           If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to the
Restricted Shareholder, you shall deliver all of same to the Restricted
Shareholder and shall be discharged of all further obligations hereunder;
provided, however, that if at the time of termination of this escrow you are
advised by the Company that the property subject to this escrow is the subject
of a pledge or other security agreement, you shall deliver all such property to
the pledgeholder or other person designated by the Company.


 
 

--------------------------------------------------------------------------------

 
6.           Except as otherwise provided in these Joint Escrow Instructions,
your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.


7.           You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees.  You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for the Restricted
Shareholder while acting in good faith and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.


8.           You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree of
any court, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.


9.           You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.


10.           You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.


11.           Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to each party.  In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company as successor Escrow
Agent and the Restricted Shareholder hereby confirms the appointment of such
successor or successors as the Restricted Shareholder’s attorney-in-fact and
agent to the full extent of your appointment.


12.           If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.


13.           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, you are authorized and directed to retain in your possession without
liability to anyone all or any part of said securities until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but you shall
be under no duty whatsoever to institute or defend any such proceedings.


 
 

--------------------------------------------------------------------------------

 
14.           Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or sent by
telegram or fax or upon deposit in the United States Post Office, by registered
or certified mail with postage and fees prepaid, addressed to the other party at
the addresses set forth on the signature pages hereto or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other party hereto.


15.           By signing these Joint Escrow Instructions you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.


16.           You shall be entitled to employ such legal counsel and other
experts (including without limitation the firms of Latham & Watkins or Vernon,
Vernon, Wooten, Brown, Andrews & Garrett, P.A.) as you may deem necessary
properly to advise you in connection with your obligations hereunder.  You may
rely upon the advice of such counsel, and may pay such counsel reasonable
compensation therefore.  The Company shall be responsible for all fees generated
by such legal counsel in connection with your obligations hereunder.


17.           These Joint Escrow Instructions shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  It is understood and agreed that references to “you” or “your” herein
refer to the original Escrow Agent and to any and all successor Escrow
Agents.  It is understood and agreed that the Company may at any time or from
time to time assign its rights under the Agreement and these Joint Escrow
Instructions in whole or in part.


18.           These Joint Escrow Instructions shall be governed by and
interpreted and determined in accordance with the laws of the State of North
Carolina, as such laws are applied by North Carolina courts to contracts made
and to be performed entirely in North Carolina by residents of that state.


[SIGNATURE PAGE FOLLOWS

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, these Joint Escrow Instructions have been executed and
delivered by the parties hereto.




TANGER FACTORY OUTLET CENTERS, INC.
 a corporation organized under the laws of North Carolina


By: __________________________________________


Address:
 
3200 Northline Avenue, Suite
360                                                                
 
Greensboro,
NC  27408                                                                           
 


 
RESTRICTED SHAREHOLDER
 
_______________________________________
«Restricted_Share_Holder_Name»


Address:
 
____________________________
 
____________________________
 
____________________________
 


 
ACKNOWLEDGED AND AGREED:
 
ESCROW AGENT
 
By: ________________________________________
Secretary
 
Address:
 
3200 Northline
Avenue                                                                
 
Suite 360                                           
 
Greensboro,
NC  27408                                                                
 
